Citation Nr: 0947329	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-30 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran's wife, son, and daughter


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from December 1945 to 
January 1950.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran's wife testified at a personal hearing before a 
Decision Review Officer at the RO in November 2005.  In July, 
2007, the Veteran's wife, son, and daughter testified 
videoconference hearing before the undersigned Veterans Law 
Judge, sitting in Washington, D.C.  Copies of transcripts of 
these hearings are of record.  

In September 2007, the Board determined that service 
connection was not warranted for asthma and for residuals of 
a left knee injury that happened during service.  The Veteran 
appealed these determinations to the United States Court of 
Appeals for Veterans Claims (Court).  The Court, in an August 
2009 Memorandum Decision, noted that they had been informed 
on June 22, 2009, that the Veteran had died.  Thus, his 
appeal became moot by virtue of his death.  The Court vacated 
the Board's 2007 decision and dismissed the appeal due to 
lack of jurisdiction resulting from the Veteran's death.  


FINDING OF FACT

As indicated in the August 2009 Memorandum Decision, the 
Court was notified on June 22, 2009, that the Veteran had 
died.  This has been confirmed by Social Security 
Administration records which reveal he died in May 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1302 (2009); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran. 38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


